DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/3/19, wherein:
Claims 1-14 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over INUTAKE (2017/0120402) in view of KONOLIGE ET AL (US 9,227,323).  Herein after INUTAKE and KONOLIGE 
As for independent claim 1, INUTAKE discloses a method, comprising: grasping an object at a first location with a first end effector of a first robotic manipulator, releasing the object from the first end effector of the first robotic manipulator {see at least figure 1, robot 1; pars. 0024-0025; workpiece 90; figure 6 (steps 202-206), pars. 0052-0053 discloses the robot 1 grip the workpiece 90, and release the workpiece 90}; grasping the object with a second end effector of a second robotic manipulator;  releasing the object from the second end effector of the second robotic {see at least 
INUTAKE discloses claimed invention as above.  However, OKAZAKI does not explicitly disclose manipulating the object to an orientation where a machine-readable symbol of the object is within a line of sight of a scanner; scanning the machine-readable symbol of the object with the scanner; and releasing the object from the second end effector of the second robotic manipulator.  However, such limitations are taught in at least figures 3, 4A; col. 14, line 27-col. 20, line 46 of KONOLIGE.  It would have been obvious to one of ordinary skill in the art to incorporate the teachings of KONOLIGE into the system of INUTAKE to modify the trajectory data plan to align the grasping object with the scanner in order to scan the bar code on the object as desired.  Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 2, which discloses controlling a robot including the first robotic manipulator and the second robotic manipulator with a control system {see INUTAKE at least figures 1-2}. 
As for dep. claim 3, which discloses before grasping the object at the first location: deploying the first robotic manipulator and the second robotic manipulator from a storage position {see at least INUTAKE figures 1-2, figure 6} wherein at least one of the first and second robotic manipulators are recessed with respect to a ceiling or wall to a deployed configuration wherein the at least one of the first and second robotic 
As for dep. claim 4, which discloses wherein manipulating the object includes manipulating the object with the second end effector of the second robotic manipulator {see INUTAKE at least figures 1-2 and 6}. 
As for dep. claim 5, which discloses, wherein manipulating the object includes manipulating the object with the first end effector of the first robotic manipulator by grasping the object with the first end effector of the first robotic manipulator a second time after releasing the object from the first end effector of the first robotic manipulator, and releasing the object from the second end effector of the second robotic manipulator {see INUTAKE at least figure 6, and pars. 0053-0064}.
As for dep. claim 6, which discloses wherein grasping the object at the first location with the first end effector of the first robotic manipulator includes grasping the object at the first location with the first end effector of the first robotic manipulator which has a first number of degrees of freedom and grasping the object with the second end effector of the second robotic manipulator includes grasping the object with the second end effector of the second robotic manipulator which has a second number of degrees of freedom less than the first number of degrees of freedom {see INUTAKE at least figures 1-3, 6 and pars. 0024-0027}.
As for dep. claim 7, which discloses wherein releasing the object from the second end effector of the second robotic manipulator includes releasing the object at a 
As for claims 8-18, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664